Citation Nr: 1100653	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  08-33 572	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to waiver of overpayment of $10, 458.00, to include 
the validity of the debt.  

(The issues of whether new and material evidence has been 
presented to reopen a previously-denied claim for service 
connection for posttraumatic stress disorder (PTSD) and of 
entitlement to service connection for PTSD and for ischemic heart 
disease are the subject of a separate decision).   


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 decision by the Committee on 
Waivers and Compromises (Committee) of the Department of Veterans 
Affairs (VA) and the VA Pension Service Center in Milwaukee, 
Wisconsin.  

In April 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans' Law Judge; a copy of the 
transcript is in the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Before a decision can be made on whether the Veteran is entitled 
to a waiver of recovery of the assessed overpayment, it must be 
determined whether or not the overpayment was properly 
calculated.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).  In general, waiver determinations, which do not involve 
fraud, misrepresentation, or bad faith by the claimant, should be 
waived only when it is shown that the recovery would be against 
the principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. § 1.963 (2010).  The Board emphasizes that 
waiver decisions are based upon the evidence of record, which, in 
essence, places the burden of proof upon the claimants.  See 
38 C.F.R. § 1.966 (2010).

The Board notes that the Veteran has made statements that may be 
construed as raising the issue of the validity of the assessed 
overpayment.  The Veteran maintains that the overpayment was the 
result of administrative error on the part of the VA.  During the 
March 2010 hearing, the Veteran testified that he never applied 
for nonservice-connected pension benefits.  Furthermore, he 
stated that when he did start receiving the benefits, he informed 
the VA in both writing and on the phone that an error had been 
made.  The claims file shows that an application for nonservice-
connected pension benefits was received on October 2006.  The 
application shows that the first and last names of the applicant 
were the same as the Veteran's, but did not provide a middle 
initial.  However, the application contains no further 
identifying information such as a Social Security Number or an 
address.  The Veteran received a February 2007 rating decision, 
which awarded nonservice-connected pension benefits.  In April 
2007, the Veteran sent the rating decision back to the VA and 
stated that he had applied for service connection, not pension; 
that he did not have an artificial eye, one of the conditions 
listed in the rating decision; and that he had never had seen Dr. 
W. S C., a doctor referenced in the rating decision.  He 
indicated that his claims file needed to be reviewed again to 
make sure no other veteran's records were in it, that is, 
misfiled.  The Veteran, in essence, disputes the validity of the 
assessed overpayment (debt).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that when the validity of the debt is challenged, a 
threshold determination must be made on that question prior to a 
decision on the waiver of indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the 
amount or existence of a debt, which is a right that may be 
exercised separately from a request for waiver or at the same 
time.  See 38 C.F.R. § 1.911(c)(1) (2010); see also VAOPGCPREC 6-
98.  The propriety and amount of the overpayment at issue are 
matters that are integral to a waiver determination.  See 
Schaper, 1 Vet. App. at 434.  As such, the Board believes that 
further action by the Committee to determine whether the creation 
of the debt at issue was proper and, if so, the correct amount is 
needed prior to further appellate consideration.  Thus, the Board 
finds that additional development is necessary before the Board 
may proceed with further appellate review.  

It is unclear whether some of the assessed indebtedness in 
question may have been recouped.  Nevertheless, in accordance 
with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board must 
consider the entire amount calculated.  Moreover, there is no 
audit in the record showing how the debt was calculated or 
indicating the amount of any repayments.  Consequently, if the 
debt is determined to be valid, the Veteran should be asked to 
submit a financial status report (FSR).  The Board reminds the 
appellant that the duty to assist is not a one-way street.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).

Finally, the Board notes that, in March 2009, the Veteran signed 
a VA Form 21-22 appointing an attorney as his representative; on 
remand, his attorney should receive copies of any new Committee 
or RO documents related to the Veteran's waiver request.

Accordingly, the case is REMANDED for the following action:

1.  Set forth in the record a written paid 
and due audit of the Veteran's pension 
account for the period of the overpayment.  
This audit should reflect, on a month-by-
month basis, the amounts actually paid to the 
Veteran.  In addition, the audit should 
include the amount of the overpayment, if 
any, that may have been repaid by the 
Veteran.  A copy of the written audit should 
be inserted into the claims file and another 
provided to the Veteran and his attorney.

2.  After completion of 1 above, as well as 
any other action deemed necessary, the 
Committee should adjudicate the issue of 
whether the overpayment of the nonservice-
connected pension benefits at issue was 
properly created, including consideration of 
whether the overpayment was due to sole VA 
administrative error, and the amount of any 
overpayment.  A comprehensive explanation of 
the Committee's reasons and bases for that 
decision should be prepared and incorporated 
into the claims file.  If it is determined 
that any or all of the overpayment at issue 
was improperly created, award action should 
be taken to rectify the error.  In any case, 
the Veteran and his attorney should be 
informed of the decision made and should be 
allowed the requisite period of time for a 
response.

3.  Thereafter, if an overpayment is found to 
have been properly created, the Veteran 
should be allowed an opportunity to submit 
additional evidence pertinent to the request 
for waiver of recovery of the assessed 
overpayment, including a complete financial 
status report, citing all current income, 
expenses, and assets.

The Veteran is reminded that to obtain 
appellate review of any issue not currently 
in appellate status (that is, the validity of 
the debt), a timely appeal must be perfected.  
While VA must afford the Veteran and his 
attorney the appropriate time period in which 
to respond, the Veteran should perfect an 
appeal with respect to the validity of the 
debt, if desired, as soon as possible to 
avoid unnecessary delay in the consideration 
of the appeal.

4.  After the actions requested above have 
been completed, the Committee should review 
the record and reconsider the Veteran's 
request for waiver pursuant to the principals 
of equity and good conscience.  A formal, 
written record of the Committee's decision, 
including an analysis of the various elements 
to be considered, should be prepared and 
placed in the claims file.  A supplemental 
statement of the case is not the appropriate 
means for accomplishing this task, under 
proper appellate guidelines.

5.  If the Committee's determination remains 
unfavorable to the Veteran, he and his 
attorney should be furnished a supplemental 
statement of the case which specifically 
addresses the issue of creation of the 
overpayment and which contains a recitation 
of the pertinent law and regulations 
governing the issue of proper creation, 
including 38 U.S.C.A. § 5112 (West 2002); 
38 C.F.R. § 1.965(a) (2010).  This document 
should further reflect detailed reasons and 
bases for the decision reached.  The Veteran 
and his attorney should be afforded the 
opportunity to respond thereto; thereafter, 
the case should be returned to the Board for 
further appellate consideration, if otherwise 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


